Citation Nr: 0100711	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-13 431	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly pension (SMP) based upon the 
need for the regular aid and attendance of another person or 
upon housebound status.


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
February 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appeal was docketed at the Board in 1999.


FINDINGS OF FACT

1.  The veteran's principal disabilities are HIV-related 
illness, herpes zoster, prostate cancer and spinal stenosis 
involving the cervical spine.

2.  The veteran is able, without the assistance of another 
person, to feed, dress and bathe himself, as well as attend 
to the needs of nature and protect himself from the dangers 
incident to his daily environment.

3.  The veteran has no single disability ratable as 100 
percent disabling.

4.  The veteran's disabilities do not render him 
substantially confined to his dwelling or immediate premises.  


CONCLUSION OF LAW

The requirements for SMP based on the need for the regular 
aid and attendance of another person, or upon housebound 
status, have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000); 
38 C.F.R. §§ 3.351, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duty to assist in the development 
of this claim has been met.  The veteran has been examined 
for VA with respect to the claimed SMP benefits and treatment 
records have been obtained.

I.  Aid and Attendance

Under the statutory and regulatory criteria, with respect to 
payment of an increased rate of pension based on the need for 
the regular aid and attendance of another person, a person 
shall be considered to be in such need if such person is 
either in a nursing home, on account of mental or physical 
incapacity, or is helpless or blind, or so nearly helpless or 
blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351.  
Factors considered in determining whether a need for aid and 
attendance exists include whether an ability exists to keep 
oneself clean, dress and feed oneself, attend to the needs of 
nature, and protect oneself from the hazards or dangers 
incident to the daily environment.  38 C.F.R. § 3.352(a). 

The veteran asserts, relative to his claim for SMP predicated 
on the need for the regular aid and attendance of another 
person that, owing to the collective disablement occasioned 
by his several nonservice-connected disabilities, he needs 
help with bathing (i.e., he is unable to get out of "the 
bathtub alone").  He also indicates that, without the 
assistance of another person, his "access" to the bathroom is 
compromised.  

The veteran was awarded pension in 1997.  His principal 
disabilities are HIV [human immunodeficiency virus]-related 
illness (30 percent), herpes zoster (20 percent), prostate 
cancer (10 percent) and spinal stenosis involving the 
cervical spine (10 percent).

When the veteran was seen for VA outpatient treatment in 
November 1998, he was noted to have "considerable difficulty" 
retroflexing his left lower extremity behind his back.  He 
was also noted to have carpal tunnel syndrome involving each 
upper extremity, worse on the right.  When he was examined by 
VA in July 1999, he related that, while he had been treated 
during the preceding several years relative to his positive 
HIV status and prostate cancer, his limitations were 
"principally due to orthopedic problems".  He specifically 
cited problems including neuralgia involving the left upper 
and right lower extremities.  Preliminary to the veteran's 
physical examination, the VA examiner noted that the veteran, 
who had "presented alone for" the VA examination, was "able 
to ambulate reasonably well through the hallway with no 
assistance and no apparent difficulty."

In considering the veteran's claim for SMP based upon the 
need for the regular aid and attendance of another person, 
the Board acknowledges his above-quoted contentions, i.e., 
that he is unable to get out of "the bathtub alone" and that, 
without the assistance of another person, his "access" to the 
bathroom is compromised.  He also reported erectile 
dysfunction, bowel difficulty and liver failure.  These 
assertions are reflected on the veteran's Notice of 
Disagreement, which was received at the RO in May 1999.  
However, when he was examined by VA just two months later, in 
July 1999, the VA examiner indicated that the veteran was 
"able to ambulate reasonably well through the hallway with no 
assistance and no apparent difficulty."  Abdominal 
examination was unremarkable.  He expressed no complaints 
relating to bowel or liver problems.  Further, while the 
veteran apparently has some functional impairment (apparently 
occasioned principally by carpal tunnel syndrome), he has not 
indicated that the same in any way inhibits his ability to 
dress or feed himself.  In addition, the evidence neither 
reflects, nor does the veteran assert, that he is either 
blind (though in his June 1999 Substantive Appeal he alludes 
to having a "vision problem") or unable to protect himself 
from the dangers incident to the daily environment.  Head, 
eye, ear, nose and throat examination in July 1999 was 
unremarkable.  Uncorrected visual acuity in September 1998 
was 20/20, bilaterally.  Given the foregoing, then, and 
inasmuch as the veteran is not objectively shown to be 
limited by any of the disabling conditions (to include an 
inability to dress oneself) enumerated in 38 C.F.R. 
§ 3.352(a), which consideration was cited by the United 
States Court of Appeals for Veterans Claims in Turco v. 
Brown, 9 Vet. App. 222, 224 (1996) as a factor militating 
against entitlement to SMP based on a need for aid and 
attendance, the Board is of the opinion that the evidence 
militates persuasively against an award of SMP based on the 
need for the regular aid and attendance of another person.  
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.351, 3.352.  

II.  Housebound Status

Under the applicable statutory and regulatory criteria, SMP 
is payable where the veteran, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, has either additional disability 
ratable at 60 percent or more which is separate and distinct 
from the disability rated as 100 percent disabling, or is 
substantially confined as a direct result of his disabilities 
to his dwelling and immediate premises and it is reasonably 
certain that the disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351(d).

The veteran essentially contends that, owing to impairment 
associable with his several disabilities, he is confined to 
his immediate premises.  He adds that, on occasion, he is 
obliged "to hire private transportation" in order to go to 
various places.  He therefore feels that he qualifies for SMP 
based upon housebound status.  In considering the veteran's 
claim for such benefit on a purely statutory basis, the Board 
would observe that the 30 percent rating (under Diagnostic 
Code 6351) presently assigned for the veteran's nonservice-
connected HIV related illness (his schedularly most disabling 
condition) would appear to be wholly appropriate, inasmuch as 
his T cell count in April 1999 was 176, less than the 200 
threshold representative of such disablement as warrants a 30 
percent rating.  Further, while HIV-related "pathological 
weight loss" would, if shown, be indicative of such 
disablement as would warrant a 60 percent rating, the 
veteran's weight, which was 159 pounds when he was seen for 
VA outpatient treatment in March 1997, had increased to 180 
pounds by the time of his examination by VA in July 1999.  
Finally, his lone remaining nonservice-related disability for 
which a 100 percent rating is assignable, prostate cancer, 
clearly does not warrant such evaluation, inasmuch as there 
is no evidence that he has the requisite "[m]alignant 
neoplasms of the genitourinary system" necessary for a 100 
percent rating under Code 7528.  The foregoing 
considerations, accordingly, negate any notion of sufficient 
disablement as to warrant the requisite (single) 100 percent 
rating necessary for entitlement to SMP based upon housebound 
status on a purely statutory basis.

In the alternative, SMP predicated on housebound status might 
be awarded, in accordance with the pertinent above-cited 
provisions of 38 C.F.R. § 3.351(d), if the veteran is shown 
to be factually housebound, i.e., substantially confined as a 
direct result of his disabilities to his dwelling and 
immediate premises and it is reasonably certain that the 
disablement and resultant confinement will continue 
throughout his lifetime.  However, preliminary to the 
veteran's physical examination by VA in July 1999, the VA 
examiner noted, significantly, that the veteran (who had, 
moreover, "presented alone for" the examination) was "able to 
ambulate reasonably well through the hallway with no 
assistance and no apparent difficulty."  It was also noted 
that he did not drive a car because he lost his license, not 
because he was unable to.  The notation concerning the 
veteran's ability to ambulate, in the Board's view, serves to 
negate any inference that the veteran is factually 
housebound, i.e., substantially confined as a direct result 
of his disabilities to his dwelling and immediate premises 
pursuant to the pertinent aspect of 38 C.F.R. § 3.351 set 
forth above.  Inasmuch, therefore, as the veteran does not 
qualify for the claimed SMP (i.e., that predicated on 
housebound status) on either a statutory or factual basis, 
entitlement to the same is denied.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. § 3.351(d).


ORDER

Special monthly pension based upon the need for the regular 
aid and attendance of another person, or upon housebound 
status, is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

